                 Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 1 of 19




1                                                               The Honorable Michelle L. Peterson
2
3
4
5
6
                           UNITED STATES DISTRICT COURT FOR THE
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                           CASE NO.     MJ21-025
10
                                Plaintiff
11                                                         COMPLAINT for VIOLATION OF
12
                                                           Title 21, United States Code, Section 331(a)
                          v.
13
       JOHNNY T. STINE,
14
                               Defendant.
15
16
            BEFORE, Michelle L. Peterson, United States Magistrate Judge, U. S.
17
     Courthouse, Seattle, Washington.
18
            The undersigned complainant being duly sworn states:
19
                                                      COUNT 1
20
                     (Introduction of a Misbranded Drug into Interstate Commerce)
21
            On or about August 20, 2020, at Redmond, within the Western District of
22
     Washington, and elsewhere, JOHNNY T. STINE introduced, delivered for introduction,
23
     and caused to be delivered for introduction into interstate commerce, from Redmond,
24
     Washington, to Wallace, Idaho, a drug, to wit: a purported “COVID-19 vaccine,” which
25
     was misbranded, pursuant to 21 U.S.C. 352(o), in the following way:
26
                  a. The drug was manufactured, prepared, propagated, compounded, and
27
                     processed in establishments not registered with the FDA, as required by 21
28
                     U.S.C. § 360.
      COMPLAINT/United States v. Johnny T. Stine- 1                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Case No.                                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 2 of 19




 1         All in violation of Title 21, United States Code, Sections 331(a) and 333(a)(1).
 2         And the complainant states that this Complaint is based on the following
 3 information:
 4         I, ANGELA ZIGLER, being first duly sworn on oath, depose and say:
 5              1.    I am a Special Agent with the Food and Drug Administration (FDA),
 6 Office of Criminal Investigations (OCI) and have been so employed since November
 7 2012. As such, I am responsible for investigating criminal violations of the Federal
 8 Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. §§ 301 et seq.; the Controlled
 9 Substances Act, 21 U.S.C. §§ 801 et seq.; the Public Health Service Act (the “PHSA”),
10 42 U.S.C. §§ 201 et seq.; and related violations within Title 18 of the United States Code.
11              2.    The information contained in this Complaint is the result of my own
12 investigation as well as information provided to me by others, including other
13 investigators and law enforcement officers. In each instance when I recite information
14 from such others, I have gained that information either by talking directly to such
15 investigators and law enforcement officers or reviewing written reports of their
16 investigation, or both. This Complaint accurately summarizes some of the evidence I
17 discovered during my investigation; it does not, however, contain every detail known to
18 me about the investigation.
19                                           BACKGROUND
20              3.    The FDA is charged with protecting the health and safety of the American
21 public by enforcing the FDCA, including 21 U.S.C. § 331. One purpose of the FDCA is
22 to ensure that drugs sold for use by humans were safe and effective for their intended
23 uses, and bore labeling containing only true, accurate, and adequate information.
24              4.    Under the FDCA, “drugs” are defined as, among other things, articles
25 intended for use in the cure, mitigation, treatment or prevention of disease in man (21
26 U.S.C. § 321(g)1)(B)); articles (other than food) intended to affect the structure or
27 function of the body of man (21 U.S.C. § 321(g)(1)(C)); or articles intended for use as
28 components of other drugs (21 U.S.C. § 321(g)(1)(D)).
     COMPLAINT/United States v. Johnny T. Stine- 2                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Case No.                                                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 3 of 19




 1              5.    The “intended use” of an article means the objective intent of the persons
 2 legally responsible for the labeling of that article. The intent is determined by such
 3 persons’ expressions or can be shown by the circumstances surrounding the distribution
 4 of the article. This objective intent might, for example, be shown by labeling claims,
 5 advertising matter, or oral or written statements by such persons or their representatives.
 6 It might be shown by the circumstances that the article is, with the knowledge of such
 7 persons or their representatives, offered and used for a purpose for which it was neither
 8 labeled nor advertised. 21 C.F.R § 201.128.
 9              6.    Every person upon first engaging in the manufacture, preparation,
10 compounding, or processing of drugs in any establishment they own or operate is
11 required to immediately register their name, places of business, and all such
12 establishments. 21 U.S.C. § 360(c). The terms “manufacture, preparation, propagation,
13 compounding, or processing” included repackaging or otherwise changing the container,
14 wrapper, or labeling of any drug in furtherance of the distribution of the drug from the
15 original place of manufacture to the person who makes the final sale to the ultimate
16 consumer or user. 21 U.S.C. § 360(a)(1).
17              7.    A drug is misbranded if it was manufactured, prepared, propagated,
18 compounded, or processed in an establishment not duly registered as required by 21
19 U.S.C. § 360. 21 U.S.C. § 352(o).
20         8.        The FDCA prohibits the introduction or delivery for introduction into
21 interstate commerce of any drug that is misbranded (21 U.S.C. § 331(a)).
22                          FACTS SUPPORTING PROBABLE CAUSE
23         9.        According to the Centers for Disease Control and Prevention, the severe
24 acute respiratory syndrome coronavirus 2 (SARS-CoV-2) produces a disease, COVID-
25 19. COVID-19 is capable of being spread from person to person. COVID-19 can cause
26 mild symptoms (even no symptoms) to severe illness and it has a wide range of
27 associated symptoms such as fever, cough, shortness of breath or difficulty breathing,
28 chills, muscle pain, headache, sore throat and new loss of taste or smell. These
     COMPLAINT/United States v. Johnny T. Stine- 3                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Case No.                                                              SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 4 of 19




 1 symptoms may appear two to fourteen days after exposure to the virus.
 2         A. Background of STINE and North Coast Biologics
 3         10.      On March 12, 2020, the FDA-Office of Criminal Investigations initiated an
 4 investigation into JOHNNY T. STINE, of Redmond, Washington, after receiving a
 5 complaint that STINE posted to LinkedIn that he had manufactured a Coronavirus
 6 Disease 2019 (COVID-19) vaccine, and was offering to supply and administer the
 7 vaccine to those who contacted him in Washington state and surrounding areas.
 8         11.      A review of STINE’s LinkedIn page stated that he was the Founder &
 9 President of North Coast Biologics, Seattle, Washington, from September 2008 to
10 present. The “About” section listed “NCB:-Personalized biotech/biotech without
11 borders: Creating and administering personalized autologous tumor vaccines for cancer
12 patients who request this service. No patient is turned away regardless of tumor’s
13 frequency or market size.”
14         12.      During the investigation, I searched the Washington State Department of
15 Health Provider Credential database at
16 https://fortress.wa.gov/doh/providercredentialsearch/Search for the name John Stine. A
17 search of the name provided the result “John Patrick Stine” as a “Counselor Agency
18 Affiliated Registration.” John Patrick Stine is not believed to be JOHNNY T. STINE.
19 There were no other results in this database for John Stine. During the investigation, I
20 searched the State of Idaho Board of Medicine License Search database
21 at https://isecure.bom.idaho.gov/BOMPublic/LPRBrowser.aspx for the name John Stine.
22 A search did not provide any results.
23         13.      I searched the Washington Corporations and Charities Filling System
24 database at https://ccfs.sos.wa.gov/#/ for the business name North Coast Biologics. A
25 search of the business name provided the result “North Coast Biologics, LLC” in Seattle,
26 Washington. This business was registered to JOHNNY STINE on September 2, 2008.
27 These records indicate that this business was administratively dissolved on January 3,
28 2012.
     COMPLAINT/United States v. Johnny T. Stine- 4                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Case No.                                                            SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 5 of 19




 1         14.        I searched the Washington State Department of Revenue business records
 2 database at https://secure.dor.wa.gov/gteunauth/_/#1 for the business name North Coast
 3 Biologics. A search of the business name provided the result “North Coast Biologics,
 4 LLC” located in Seattle, Washington and governed by JOHNNY STINE. As of January
 5 11, 2021, this business was listed as “Active.”
 6         15.        A search of FDA Center for Biologics Evaluation and Research (CBER),
 7 Electronic Document Room database and the FDA Center for Drug Evaluation and
 8 Research’s (CDER) Document Archiving, Reporting, and Regulatory Tracking System
 9 did not return any registrations, submissions, and/or applications from STINE or North
10 Coast Biologics.
11         B. STINE’S Facebook posts from March 2020
12              16.    I reviewed the “Johnny T Stine” Facebook Page, which included the
13 following four-paragraph Facebook post, dated March 2, 2020:
14               a. “I can no longer stay silent. No government or corporation is ever going to
15                    protect us. We are the one’s who have to look out for each other. I have
16                    already crossed some major lines creating personalized tumor vaccines for
17                    people who wish to actually fight for their life with legitimate tools,
18                    knowledge, and skills that I’ve acquired over the years. I did this with a
19                    GREAT deal of apprehension because I was afraid to do this. Because it
20                    took me longer than it should have to break through the conventional
21                    “wisdom” forced on me by my industry, I personally feel that some of the
22                    earliest people who asked for my help died because I failed to garner
23                    enough courage to make this leap. After ˜127 cancer patients and more
24                    waiting, I’m obviously no longer afraid.
25               b. I’ve been making immunogens to raise immune response since 1987 and
26                    I’ve pursued anti-viral antibodies at various points in my career (CMV, Flu,
27                    KSHV, RSV, HIV). So to make this post short and sweet….. I’ve
28                    mentioned that I made a vaccine to nCoV-’19 to the Spike protein and the
     COMPLAINT/United States v. Johnny T. Stine- 5                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Case No.                                                                  SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 6 of 19




1                   receptor binding domain of this protein. I made a small amount for testing.
2                   After one shot (˜25 ugs) and two weeks I was titer-positive to the vaccine. I
3                   contain blocking antibodies to the Spike protein RBD (receptor binding
4                   domain) which indicates these would be neutralizing in vitro. After the
5                   primary immunization (without boosts), I sent my sera to a friend who is
6                   partnered with a group in China that can do functional assays-and guess
7                   what-my sera contains antibodies that are functionally inhibitory. No big
8                   surprise there but the groovy thing is that I sent my sera over there without
9                   even a boost. I have boosted myself to see how that raises the titer (I’ll
10                  check it in a couple of weeks). So I’m immune to nCoV-2019.
11               c. I’m offering my vaccine to people who simply feel that they need it because
12                  of increased risk or simply because it would make them comfortable. I’m
13                  not sure how much of the reports are hype or not, but the deaths are real
14                  and thus I can no longer sit on the sidelines. I’m not able to save the world
15                  much less a small town, but I can begin by taking orders for vaccinations. I
16                  can begin with 100 people because I’m limited on how much protein I can
17                  generate (the costly part). If interested parties pay $400/person, I can order
18                  up enough protein to be made to give each person a primary vaccination
19                  with two boosts (this is like the HepB vaccination protocol). The first 100
20                  will be determined by the time stamp on payment (message me here or by
21                  text [phone number removed]). If there is greater interest, I will need to
22                  outsource the protein expression. I will administer the vaccine here in the
23                  Seattle area or I’ll come to you.
24               d. If I make money from this, it will go toward funding the tumor vaccine
25                  protocols of the 85% of the cancer patients that I see who are already
26                  $500K-$750K in debt and homeless after standard of care by the time they
27                  find me (I’ve been treating them for free). I turn no one away regardless of
28
     COMPLAINT/United States v. Johnny T. Stine- 6                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Case No.                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 7 of 19




 1                  stage/progression-why would I deny anyone a right to fight for their life
 2                  with tools that can legitimately make a difference?”
 3         17.      I reviewed the North Coast Biologics” Facebook Page
 4 (http://www.facebook.com/NCBio/), which listed “Founder & President Johnny Stine”
 5 and included the following Facebook post, dated March 11, 2020: “NCB’s COVID19
 6 spike protein vaccine is being made available to those who are either at risk or for anyone
 7 who simply needs some reassurance. Two shots get you a titer that binds the spike
 8 protein and the receptor binding domain. Message us here to create a spot in the queue.
 9 This isn’t large scale industrial by any means….but locally, very effective.”
10         C. STINE provides the vaccine and individual is hospitalized
11         18.      On March 27, 2020, I received a complaint that was filed with the FDA by
12 Individual-1, which stated that Individual-1’s friend in Seattle, Washington, was injected
13 with a vaccine for COVID-19 by STINE.
14         19.      On March 28, 2020, I spoke with Individual-1 who stated that his/her
15 friend, Individual-2, received an injection from “Johnny T. Stine” that was reported to be
16 a vaccine for COVID-19. Individual-1 emailed me text messages between Individual-1
17 and Individual-2, which included a photograph of Individual-2 being injected in the arm
18 by STINE dated March 18, 2020, and indicated that Individual-2 paid STINE for the
19 vaccine injection. Additionally, Individual-1 emailed me correspondence between
20 him/her and STINE’s Facebook Account via Facebook Messenger, in which STINE’s
21 Facebook Account stated, “I was just in Tucson vaccinating a family there. I’ll be back
22 there for their booster shots in four weeks.” Individual-1 also provided contact
23 information for a mutual friend, Individual-3, who spoke with Individual-2 about the
24 reported vaccine.
25         20.      On March 30, 2020, I spoke with Individual-3 who emailed me
26 correspondence between Individual-3 and Individual-2 via Facebook Messenger. The
27 messages stated that Individual-2 was vaccinated for “Covid19” by his/her “mad scientist
28 friend,” named “Johnny Stine.” Individual-2 indicated that STINE “does personalized
     COMPLAINT/United States v. Johnny T. Stine- 7                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Case No.                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 8 of 19




 1 medicine” and that “typically he takes your cancer tumor and figures out a way to kill it.
 2 That’s what he does for a living.” Individual-3 asked Individual-2 if STINE was
 3 “licensed with the State to be doing vaccinations” and Individual 2 replied, “No idea.”
 4         21.         On January 3, 2021, I received a text message from Individual-1. The
 5 complainant advised me that Individual-2, who was allegedly vaccinated by STINE in
 6 March 2020, was currently hospitalized with COVID-19.
 7         D. Undercover Contact with STINE
 8         22.         On April 6, 2020, a Homeland Security Investigations (HSI) Special Agent
 9 (in an undercover capacity) contacted STINE via Facebook Messenger. The undercover
10 indicated that he/she saw STINE’s posting on Facebook and wanted to purchase the
11 Covid vaccine because he/she needed to go back to work. The following statements were
12 made during the text communication:
13                a.      STINE: “I can give you your primary shot today and boost you 2-3
14                        weeks later. Or I can give you a shot in both shoulders – very tiny
15                        needles.”
16                b.      UC: “That’s amazing.” “My brother is on chemo and has a port. Could
17                        you do it through there for him?”
18                c.      STINE: “It goes subcutaneously on the shoulder.”
19                d.      UC: “He’s in Idaho. You know anyone there that can help him? Or
20                        could you show me how to do it for him when you do mine?”
21                e.      On April 7, 2020, STINE asked, “Where in Idaho?” The UC responded
22                        “Wallace.”
23         23.         On April 9, 2020, I and a Seattle Police Officer (in an undercover
24 capacities) conducted an undercover meeting with STINE at the Dick’s Drive-In located
25 at 111 NE 45th Street Seattle, Washington. Prior to the meeting, the undercover agents
26 received the following text messages from a cellular telephone number that was believed
27 to belong to STINE: “I’m in line to get food” “White t-shirt that says Seattle” “Now I’m
28 in my car on the opposite side you parked.” We located STINE based on the description
     COMPLAINT/United States v. Johnny T. Stine- 8                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Case No.                                                                 SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 9 of 19




 1 he provided via text message. I also recognized STINE from photographs posted on
 2 Facebook.
 3         24.      During the undercover meeting, which was recorded, JOHNNY T. STINE
 4 provided the following statements regarding the COVID-19 vaccine:
 5               a. “So when I started doing this virus they said how did you get ahold of
 6                  Coronavirus to make your vaccine. I said I don’t use the virus. I go to the
 7                  computer and I look for the little sequence, I download the sequence, send
 8                  it off to have the protein made, it comes back two days later. I vaccinate
 9                  myself. So on day twelve I was vaccinated.”
10               b. “I’ve already, I’ve already vaccinated breastfeeding moms.”
11               c. “I gotta get to Houston. Damn that’s a long flight. But I gotta get to
12                  Houston for a group there, I vaccinated seven M.D.’s down there.”
13         25.      During the undercover meeting STINE made the following statements
14 regarding his “personalized tumor vaccine”:
15               a. “My time my schedule is so fluid that I can’t commit to anything because
16                  things happen. Cancer patients always get top priority.”
17               b. “I just take the patients tumor, we do a few tricks to it to make sure it’s safe
18                  and groovy and then we put it subq. And then I activate with a cream a
19                  topical a topical cream I activate the Langerhan cells and that’s an approved
20                  drug from the FDA. Um, and that thing works like magic. It’s awesome.
21                  And so the Langerhan cells get pissed they eat what’s next to them. They
22                  go to the lymph node they and the Langerhan cell is the fast and the most
23                  awesome prolific antigen presenter we have. They’re the reason why we are
24                  all here today.”
25               c. When asked, “how much is the down payment for her grandma?” STINE
26                  replied, “Well ok so for the tumor vaccines it’s a different story. But here’s
27                  the deal. Alright I basically I have 127 patients where it’s like you look at
28                  the scale it been zero zero zero zero zero zero the last eight so I have a
     COMPLAINT/United States v. Johnny T. Stine- 9                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Case No.                                                                 SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 10 of 19




 1                      range of $200,000 to none to none. And it’s a shit load of nones who can’t
 2                      pay.”
 3               d. “I got the Oklahoma the Oklahoma guy the Oklahoma guy says I’ll pay you
 4                      $200,000 to keep my wife alive. She was given a three month sentence and
 5                      I and two years later she’s still alive. Her metastatic tumors are gone.”
 6         26.          At the conclusion of the undercover meet, I paid STINE $800 in cash as a
 7 down payment for future COVID-19 vaccinations for myself, my mother, and two
 8 additional family/friends, a down payment of $200 per person.
 9         27.          On April 27, 2020, an undercover agent from the in-person April 9 meeting
10 received the following text message from STINE’s phone number: “I’m in Tucson killing
11 viruses.” The texts continued, “MT, ID, TX, NM, UT, AZ…..trying to get home and hit
12 LA, SF, and NV on the way back. Just got news that my lovely ovarian cancer patient
13 with stage 4 tumors that her tumors are shrinking!!!!!!! OMFG! I love personalized
14 tumor vaccines!!!!! Someday I’ll have time to celebrate.”
15         E. STINE’s “Garage Laboratory”
16         28.          On May 13, 2020, a search warrant for Facebook accounts of JOHNNY T
17 STINE and North Coast Biologics was issued. I reviewed the information provided by
18 Facebook and found that the account of JOHNNY T STINE contained numerous
19 messages and/or discussions regarding his COVID-19 vaccine, specific individuals he did
20 or planned to vaccinate, information regarding the makeup of his COVID-19 vaccine and
21 STINE’s laboratory location. The following are some examples:
22                 a.      On February 18, 2020, Individual-4 contacted STINE and stated, “saw
23                         another Dr JTS breakthrough FB post….really, you developed a
24                         coronavirus vaccine in your Redmond garage lab”
25                b.       The STINE Facebook Account replied, “Yes…it took one day to design,
26                         two weeks to make, and will be testing my sera for neutralizing
27                         antibodies….which at this point is slam dunk based on vaccine design.”
28
     COMPLAINT/United States v. Johnny T. Stine- 10                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     Case No.                                                                    SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 11 of 19




 1         29.          In 2020, agents were able to identify the location where STINE worked on
 2 his purported vaccines. Agents identified an industrial warehouse in Redmond,
 3 Washington – hereinafter the “Redmond Garage Laboratory.” This location was not
 4 STINE’s residence. STINE was present at the Redmond Garage Laboratory in May,
 5 June, July, and August of 2020. As of November 13, 2020, an FDA Investigative
 6 Analyst confirmed that the Redmond Garage Laboratory was not a registered drug
 7 manufacturing establishment.
 8         30.          On March 5, 2020, the STINE Facebook Account sent Individual-5 a
 9 photograph of his Venmo QR code and STINE’s Venmo name as a payment method for
10 STINE’s COVID-19 vaccine. On March 6, 2020, Individual-5 stated: “I have 7 people
11 and will transfer 2800 to you … Ok it looks like the money transfer was successful.” On
12 March 11, 2020, the STINE Facebook Account communicated with Individual-5. The
13 conversation went as follows:
14                 a.      “I got the text early this morning that has me routing my trip to
15                         Anchorage instead of Houston. I have a mesothelioma patient that has a
16                         tumor sample for me and I must pick that up. So I will put in a nice little
17                         box 7 loaded syringes and you can administer this round. ….”
18                b.       Individual-5 stated, “Sounds good Johnny” and then provided his
19                         address in Houston, TX, and cell phone number.
20                 c.      The STINE Facebook Account then sent a photograph to Individual-5,
21                         of a Priority Overnight FedEx label, containing FedEx tracking number
22                         3910 4525 5640. The package was addressed to Individual-5 in
23                         Houston, TX. The shipping label listed STINE and the return address of
24                         STINE’s Garage Laboratory in, Redmond, Washington.
25         31.         On May 13, 2020, STINE sent a photograph and the following text
26 exchange via Facebook with Individual-5: “My serum – loaded with anti-spike protein
27 antibodies!!!” STINE’s Facebook Account contained a picture of a vial mostly filled
28 with a liquid.
     COMPLAINT/United States v. Johnny T. Stine- 11                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     Case No.                                                                   SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                    Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 12 of 19




 1             F. STINE and Washington Attorney General’s Office, FDA, and FTC
 2             32.      On April 28, 2020, the undercover agent received the following text
 3 messages from STINE’s phone number: “I’m in the news! Some panty-wastes in Friday
 4 Harbor 1 got upset when I was going to come up and vaccinate their mayor. It raised a
 5 piss load of little tattle tails and they cried to their mom and the AG sent me a cease and
 6 desist order on selling the vaccine. I just simply call it an “immunogen” and it takes care
 7 of everything. It just so happens that antibodies to my immunogen can make one immune
 8 which then puts it in the vaccine category-but immunogen works for me. : - )”
 9             33.      On or about April 27, 2020, the Washington Attorney General’s Office
10 (WAGO) issued JOHN T. STINE a “Notice to Cease and Desist” regarding unfair and
11 deceptive acts related to COVID-19 pandemic. The letter indicated that the WAGO had
12 received information that STINE is selling and administering a COVID-19 “vaccine” and
13 that STINE is making false or unsupported claims about this vaccine that may mislead
14 consumers. The letter told STINE to “immediately stop making misrepresentations about
15 your COVID-19 ‘vaccine.’ Continuing to do so may result in a lawsuit against you and
16 the imposition of civil penalties of up to $2000 per violation.” The WAGO also issued a
17 press release about this letter.
18             34.      On April 29, 2020, the undercover agent texted STINE’s phone number
19 about meeting next week to receive the vaccinations, and how many people he can
20 vaccinate at one time. During the text exchange, the undercover received the following
21 text messages:
22                   a. “So you are aware of the fact that the Attourney [sic] General sent me a
23                      cease and desist letter.”
24
25
26   1
       On April 21, 2020, the FDA received an emailed complaint regarding Stine. The complaint stated, in part: “I'm
27   part of a local Facebook group for Friday Harbor, WA and it has been publicly announced there that a friend of the
     town mayor's is selling a "vaccine" for COVID-19 for $400 / person to 100 lucky people. As such a thing does not
28   exist I believe this should be investigated and the person should be prosecuted. The persons name is Johnny T Stine
     and his # is [phone number removed] and website is http://www.northcoastbio.com/NCB/home.html. ...”
       COMPLAINT/United States v. Johnny T. Stine- 12                                         UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         Case No.                                                                            SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 13 of 19




 1               b. “I have to say it like this: What I have is an immunogen which is the
 2                  nCoV19 spike protein. Antibodies to the spike protein have been shown to
 3                  be neutralizing in vitro and in vivo. Once injected, you will raise a
 4                  polyclonal antibody response to this immunogen. Any antibodies generated
 5                  that happen to neutralize virus will be purely coincidental and an added
 6                  bonus. Wednesday would work for me.”
 7               c. “I would like to ask one favor……given that Portland is out of state, let’s
 8                  just make sure that any transactions that take place further be done here in
 9                  WA-State-so I don’t get busted for going over state lines-this is just to be
10                  safe please.”
11               d. “I mean for payment-It might make a difference and make me compliant if
12                  we took care of the financials on this side of the Columbia before me going
13                  into Oregon to immunize this group.”
14               e. “I have to say immunize-not vaccinate. It’s just semantics.”
15               f. “Unless the Attourney [sic] General arrests me before then. They simply
16                  said that I can not make claims about a “vaccine”. So I just call it an
17                  immunogen and that’s it.”
18         35.      On or about May 21, 2020, the FDA and Federal Trade Commission sent a
19 joint warning letter to STINE that stated based on their review the COVID-19 vaccine
20 that STINE offered for sale in the United States it was found to be an unapproved new
21 drug, a misbranded product and an unlicensed biological product. The letter stated: “Due
22 to the serious public health concerns related to the marketing and sale of unapproved
23 drugs for the mitigation, prevention, treatment, diagnosis, or cure of COVID-19, it is
24 essential that you do not resume selling your product for prevention of COVID-19.”
25         36.      On June 15, 2020, STINE emailed the FDA at the requested address
26 provided in the letter and replied, “I complied immediately with my state AG’s office as
27 soon as I received electronically the cease and desist letter. I didn’t know about the letter
28 until receiving the electronic version via email and I replied back to let them know I was
     COMPLAINT/United States v. Johnny T. Stine- 13                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Case No.                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 14 of 19




 1 in compliance. My LinkedIn account which was taken down LONG before the AG’s
 2 letter is still down and as far as I can tell, the FB posts have been removed where I was in
 3 communication only with friends and family. It appears that the LinkedIn data and FB
 4 data was removed promptly after receiving the letter from AG which preceded the FDA
 5 letter. I am a “company” of ONE person which makes it hard to receive mail in a timely
 6 manner. But I did receive the electronic version.
 7 I only made material in the microgram quantities and had no intention of doing any of
 8 this as a business as I was asked to help out due to the dead bodies coming out of the
 9 epicenter in Kirkland which is only 5 miles from where I live.
10 Everything has been burned and/or destroyed. The Moderna spike protein vaccine
11 appears to be on it’s way to being administered late in the year or early next. At the
12 moment, there are 139 vaccines in development and virtually all of them target the spike
13 protein. I think in time the masses will be well taken care of.
14 Johnny Stine
15 Founder & CEO
16 North Coast Biologics”
17         G. WAGO Consent Decree
18         37.      On or about June 22, 2020, the WAGO filed a Consent Decree, signed by
19 the WAGO and STINE, that indicated that STINE was to refrain from marketing,
20 advertising, promoting, or selling vaccines, immunogens, antibodies, or any other
21 substance or product that STINE or his company represents to have health benefits unless
22 STINE has sufficient scientific evidence to substantiate each claim or unless the subject
23 or product is first subjected to safety and efficacy testing. STINE also agreed to pay
24 State of Washington $38,500; however $30,000 of these funds will be suspended if
25 STINE is in compliance with the Consent Decree.
26         38.      Under the Consent Decree, STINE agreed to provide information on all
27 consumers to whom his COVID-19 vaccine was provided or administered and provide
28
     COMPLAINT/United States v. Johnny T. Stine- 14                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Case No.                                                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 15 of 19




 1 refunds if requested. STINE was not required by the Consent Decree to produce the
 2 names of the tumor vaccine customers.
 3         39.      On August 6, 2020, I received a copy of the list STINE provided to the
 4 WAGO in response to the Consent Decree. The list contained approximately 51 names
 5 (some only first names) and ten corresponding phone numbers. Based on past
 6 communications and a review of STINE’s Facebook statements this number appears to be
 7 much less than previously indicated by STINE.
 8         H. STINE and so-called “tumor vaccines”
 9         40.      As noted throughout this Affidavit, in addition to evidence about STINE’s
10 homemade COVID-19 vaccines, agents collected evidence in this investigation that
11 STINE offered and administered “tumor vaccines.” On STINE’s LinkedIn page, STINE
12 described his business as “Creating and administering personalized autologous tumor
13 vaccines for cancer patients who request this service.” In one undercover meeting,
14 STINE explained that he takes “the patients tumor, we do a few tricks to it to make sure
15 it’s safe and groovy and then we put it sub-q.” [subcutaneously] STINE also
16 communicated with tumor vaccine patients about creating allogenic tumor vaccines; he
17 told one such patient, in order to make him/her a vaccine he “will begin looking for an
18 individual with an identical diagnosis as yours and perhaps if that person has an
19 upcoming surgery, we could see if I can create a vaccine that may benefit you as well as
20 the donor.” In STINE’s Facebook post dated March 2, 2020, he admitted that “I have
21 already crossed some major lines creating personalized tumor vaccines.”
22         41.      Evidence collected in this investigation shows that over the past several
23 years, STINE has prepared numerous so-called tumor vaccines. For example, I reviewed
24 information obtained from Facebook pursuant to a search warrant related to tumor
25 vaccines and found that the account of STINE contained numerous messages and/or
26 discussions regarding his tumor vaccines during the time period of 2018 and 2019. For
27 example, STINE indicated that he had a trip planned to Australia for a glioblastoma
28 patient (posted in 2018), that he was providing a personalized tumor vaccine to a woman
     COMPLAINT/United States v. Johnny T. Stine- 15                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Case No.                                                               SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 16 of 19




 1 in Montana (posted in 2018), that he cured a stage 4 ovarian cancer patient (posted in
 2 2018), and treated an individual with colorectal cancer (posted in 2019). I reviewed
 3 evidence from STINE’s cellular phone that showed STINE in contact with more than 20
 4 different cancer patients about tumor vaccines. My review of STINE’s financial records
 5 indicates that STINE received thousands of dollars for creating so-called vaccines.
 6         42.      The evidence collected in this investigation showed that STINE often
 7 obtained a sample of a cancer patient’s tumor and used that sample to prepare what he
 8 called a vaccine. On August 20, 2020, FDA and HSI special agents searched the
 9 Redmond Garage Laboratory. This so-called laboratory was an industrial warehouse
10 with a two-bay garage containing laboratory equipment, a microscope, test tubes, and
11 refrigeration units. The so-called laboratory space was cluttered with various bottled
12 medical products. Agents observed evidence corroborating STINE’s autologous tumor
13 business, including vials stored in a freezer that were labeled with what appeared to be
14 patient names and related tumor vaccine correspondence, including a form titled
15 “Authorization to Release Surgical Specimens.” Agents also observed items inconsistent
16 with a sterile lab space, including empty beer bottles and a surfboard.
17         I. August 2020 Idaho UC Meeting and Interview with STINE
18         43.      On August 10, 2020, an HSI Special Agent (in the same undercover
19 capacity as on April 6, 2020) sent a message to STINE via Facebook Messenger. STINE
20 indicated that he was going to be in Wallace, Idaho, in the next week, and wanted to meet
21 with the undercover. During the message exchange the following statements were made
22 (among others, the entire exchange is not included here):
23               a. STINE: “I will immunize you with the neutralizing epitopes on the spike
24                  protein of this virus. It fucking works! I have a high antibody titer to it and
25                  I’ve been in four quarantine rooms with deathly ill people without a mask
26                  and I’ve never even gotten a sniffle.”
27               b. UC: “Seriously?”
28
     COMPLAINT/United States v. Johnny T. Stine- 16                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Case No.                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 17 of 19




 1               c. STINE: “YES! I even saved a guy’s life!!!! That was fucking emotinal for
 2                  me. Emotional. …”
 3         44.      On August 11, 2020, in further Facebook Messenger conversation, STINE
 4 confirmed that he would meet the undercover in Wallace, Idaho, on Thursday, August 20,
 5 2020, and that STINE would provide the undercover the so-called COVID-19 vaccine
 6 and STINE would use methamphetamine provided by the UC. Excerpts from the
 7 conversation:
 8               a. UC: “Wait so are we injecting each other then lol? Cause didn’t you say
 9                  that your stuff is an injection?
10               b. STINE: “Yes – it can be – intranasal also.”
11               c. UC: “How many injections of your stuff do I need to do?”
12               d. STINE: “Well I could give you two to start and then another 3 weeks later.”
13         45.      On August 20, 2020, FDA and HSI special agents observed STINE arrive
14 at a hotel in Wallace, Idaho. STINE was contacted by law enforcement agents and his
15 car and cellular phone were searched pursuant to a search warrant. From inside STINE’s
16 car, agents seized a vial containing approximately 150 ml of liquid. The vial had no
17 markings or labeling on it.
18         46.      On August 20, STINE was not placed under arrest by agents and he signed
19 a statement that he understood his Miranda rights. STINE made several statements.
20 STINE stated that the vial of liquid was STINE’s COVID-19 vaccine and STINE
21 intended to vaccinate the undercover. STINE admitted that he prepared this COVID-19
22 vaccine in the Redmond Garage Laboratory. STINE then took it from Redmond, the
23 night of August 19, 2020, and drove to Wallace, Idaho to inject the undercover.
24         47.      STINE made additional statements indicating that he continued to vaccinate
25 others even though he signed the Consent Decree with the WAGO in June 2020. STINE
26 estimated that he had vaccinated 50-100 individuals and that he was continuing to
27 provide “booster shots.” STINE stated that he initially charged $400 for each COVID-19
28
     COMPLAINT/United States v. Johnny T. Stine- 17                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Case No.                                                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 18 of 19




 1 vaccine, but that he needed to charge more. STINE said he was currently charging
 2 $1000.
 3          48.     After seizing STINE’s cellular phone, agents reviewed its contents and
 4 found multiple messages related to both STINE’s COVID-19 vaccine and his tumor
 5 vaccines. For example, agents observed text messages dated August 2020, wherein
 6 STINE offered to provide his so-called COVID-19 vaccination to a female in Yakima,
 7 Washington. STINE stated that he would vaccinate this individual in exchange for the
 8 female allowing STINE to have sexual contact with her.
 9          49.     On August 20, 2020, during the search of STINE’s Redmond Garage
10 Laboratory, agents observed correspondence with Sino Biological in Pennsylvania that
11 indicated that STINE purchased the COVID-19 spike protein from this location.
12          J. STINE’s Purported COVID-19 Vaccine
13          50.     I searched STINE’s name as well as the business name, North Coast
14 Biologics, in the FDA Drug Establishment Database and it did not return any registered
15 drug manufacturing establishments. Also, as of November 13, 2020, an FDA
16 Investigative Analyst confirmed that the address of the Redmond Garage Laboratory did
17 not return any registered drug manufacturing establishments.
18          51.     As discussed above, law enforcement agents seized STINE’s COVID-19
19 vaccine in Idaho in August 2020. That substance was sent to the FDA laboratory and
20 testing is not complete.
21 //
22 //
23
24
25
26
27
28
     COMPLAINT/United States v. Johnny T. Stine- 18                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Case No.                                                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
Case 2:21-cr-00011-MLP Document 1 Filed 01/19/21 Page 19 of 19
